Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-2, 4-11, 13-24, 26-28 and 30-32 are presented for examination.
Claims 20 and 22-24 are amended. 
Claims 3, 12, 25, and 29 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/21/2022 has been entered.

Response to Arguments
Regarding Objection to the Specification applicant’s arguments, see page 9 paragraph 5, filed June 21, 2022, with respect to the specification have been fully considered and are persuasive.  The Objection to the Specification have been withdrawn. 
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 10 paragraph 3, filed June 21, 2022, with respect to claims 10-11, 13-22, 27-28 and 30 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 10-11, 13-22, 27-28 and 30 have been withdrawn. 
Regarding 35 U.S.C. 103 applicant’s arguments, see page 11- page 23, filed June 21, 2022, with respect to claims 1, 10, 23 and 27 have been fully considered and are not persuasive.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  



Regarding claim 1, the applicant first argued that, see page 4 paragraph 3 – page 7 paragraphs 3, “ … However, Chen's relay UE (allegedly equivalent to the receiver UE of independent claim 1) transmits PC5 DRX configuration information for the remote UE (allegedly equivalent to the transmitter UE of independent claim 1) to use to enter the PC5 DRX. See Chen,   [0248]-[0250] ("In step 903, the relay UE transmits the PC5 discontinuous reception configuration information to the remote UE...the remote UE triggers to enter the PC5 discontinuous reception."). Independent claim 1 recites that the receiver UE enters into the DRX mode in accordance with the DRX information transmitted by the receiver UE. Chen's relay UE does not enter into a DRX mode based on the PC5 DRX configuration information transmitted by Chen's relay UE. Instead, Chen's remote UE enters into the PC5 DRX in accordance with the DRX configuration information transmitted by Chen's relay UE. See Chen,  [0250] ("the remote UE triggers to enter the PC5 discontinuous reception."). While Chen's relay UE may transmit PC5 DRX configuration information to Chen's remote UE (see Chen   [0248], "[i]n step 903, the relay UE transmits the PC5 discontinuous reception configuration information to the remote UE."), that DRX configuration information is not used by Chen's relay UE.
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 1, Chen discloses, determining discontinuous reception (DRX) information associated with a DRX mode of the receiver UE including at least one of timing or location information (see para. 0246, Fig.9, step 902, Configure PC5 DRX for the remote UE / a transmitter UE, the receiver UE configures the PC5 discontinuous reception for the transmitter UE according to the remote UE power saving indication); and 
transmitting, to a transmitter UE (see Fig.9, Remote UE / a transmitter UE) a DRX notification including the DRX information (see para. 0248, Fig.9, step 903, transmitting PC5 DRX configuration information to Remote UE, a transmitter UE, see also para. 0249-0254, the PC5 discontinuous reception configuration information includes: a first inactive  timer, a second  in­ active timer, a discontinuous reception period, an on duration, a reception resource indication and a connection indication, and per para. 0253, the discontinuous reception period and the on­ duration is represented in milliseconds, the D2D communication reception resource pool period is 40 ms, and the discontinuous reception period is configured to be 800, that is, 800 ms. The on-duration is configured to be 80, that is, 80 ms); and
entering the DRX mode after transmitting the DRX notification including the DRX information to the transmitter UE (see para. 0159, the remote UE/transmitter UE receives the PC5 discontinuous reception configuration information, performs PC5 discontinuous reception configuration based on the PC5 discontinuous reception configuration information and performs PC5 discontinuous reception and the relay UE/receiver UE performs PC5 transmission based on the PC5 discontinuous reception configuration information, and performs a PC5 discontinuous reception mechanism between the transmitter UE and the receiver UE, clearly the receiver UE enters the DRX mode after transmitting the DRX notification, by not transmitting to the transmitter UE during the established DRX configurations, which greatly reduces the energy consumption caused by the listening of the transmitter UE, thereby implementing the purpose of the power saving of the transmitter UE, see also para. 0248-0254, 0258-0260, the relay UE {the receiver UE}, after transmitting the PC5 discontinuous reception configuration to the remote UE {the transmitter UE}, the first UE calculate the on-duration position according to the PCS discontinuous reception configuration of the remote UE, and transmit the discovery information or data corresponding to the remote UE within the on-duration, and per para. 0261, in the manner, the remote UE implements the discontinuous PC5 reception, and does not need to listen to a PC5 link / entering the DRX mode after transmitting the DRX notification, thereby implementing the purpose of power saving of the remote UE, since the remote UE entering the DRX mode after transmitting the DRX notification).

Regarding amended claim 1, the applicant further argued that, see page 4 paragraph 3 – page 7 paragraphs 3, “ … The reference US 2021/0297842 Al ("Shrivastava") cited in the 2022-05-27 AA fails to remedy this defect. Shrivastava discloses a relay UE that transmits a DRX filter to a remote UE. See Shrivastava,   [0094] ("the Relay UE 1104... determines the DRX filter which is the subset of the RX occasions that will be utilized for Relay to Remote communication and indicates this DRX filter to remote UE 1102 in Discovery Response message"). Shrivastava's remote UE then applies the DRX configuration. See Shrivastava,   [0100] ("the relay UE 1104 sends the DRX configuration to remote UE 1102 over PC5 link and makes sure for no transmission during DRX period. Remote UE 1102 applies both Unicast and side-link DRX configuration to determine active period in conn mode."). In other words, independent claim 1 recites a receiver UE that transmits DRX information to a transmitter UE, and the receiver UE enters into a DRX mode in accordance with the DRX information transmitted by the receiver UE. In contrast, Shrivastava discloses a relay UE that sends a DRX configuration to a remote UE, and Shrivastava's remote UE applies the DRX configuration received from Shrivastava's relay UE.
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 1, Shrivastava discloses, a receiver UE entering a DRX mode “in accordance with the DRX information” after transmitting a DRX notification, including the DRX information, to a transmitter UE (see Fig.11, para. 0026, 0068, 0071, 0092-0100, further, at step 1112, the relay /receiver UE 1104 sends the DRX configuration to remote /transmitter UE 1102 over PC5 link and makes sure for no transmission during DRX period / entering ae DRX mode “in accordance with the DRX information” after transmitting a DRX notification. Remote / transmitter UE 1102 applies both Unicast and side-link DRX configuration to determine active period in conn mode. Based on state and service scheduling, DRX config/pattern can be dynamically updated).



Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4-5, 8-9, 14-15, 17, 22-24, 27 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (EP3499975A2), and further in view of Shrivastava (US Pub. No.:2021/0297842).

As per claim 1, Chen disclose A method of wireless communications at a receiver equipment (UE) (see Fig.9, Relay UE / a receiver UE), comprising: 
determining discontinuous reception (DRX) information associated with a DRX mode of the receiver UE including  receiver UE configures the PC5 discontinuous reception for the transmitter UE according to the remote UE power saving indication); and 
transmitting, to a transmitter UE (see Fig.9, Remote UE / a transmitter UE) a DRX notification including the DRX information (see para. 0248, Fig.9, step 903, transmitting PC5 DRX configuration information to Remote UE, a transmitter UE, see also para. 0249-0254, the PC5 discontinuous reception configuration information includes: a first inactive  timer, a second  in­ active timer, a discontinuous reception period, an on duration, a reception resource indication and a connection indication, and per para. 0253, the discontinuous reception period and the on­ duration is represented in milliseconds, the D2D communication reception resource pool period is 40 ms, and the discontinuous reception period is configured to be 800, that is, 800 ms. The on-duration is configured to be 80, that is, 80 ms); and
entering the DRX mode after transmitting the DRX notification including the DRX information to the transmitter UE (see para. 0159, the remote UE/transmitter UE receives the PC5 discontinuous reception configuration information, performs PC5 discontinuous reception configuration based on the PC5 discontinuous reception configuration information and performs PC5 discontinuous reception and the relay UE/receiver UE performs PC5 transmission based on the PC5 discontinuous reception configuration information, and performs a PC5 discontinuous reception mechanism between the transmitter UE and the receiver UE, clearly the receiver UE enters the DRX mode after transmitting the DRX notification, by not transmitting to the transmitter UE during the established DRX configurations, which greatly reduces the energy consumption caused by the listening of the transmitter UE, thereby implementing the purpose of the power saving of the transmitter UE, see also para. 0248-0254, 0258-0260, the relay UE {the receiver UE}, after transmitting the PC5 discontinuous reception configuration to the remote UE {the transmitter UE}, the first UE calculate the on-duration position according to the PCS discontinuous reception configuration of the remote UE, and transmit the discovery information or data corresponding to the remote UE within the on-duration, and per para. 0261, in the manner, the remote UE implements the discontinuous PC5 reception, and does not need to listen to a PC5 link / entering the DRX mode after transmitting the DRX notification, thereby implementing the purpose of power saving of the remote UE, since the remote UE entering the DRX mode after transmitting the DRX notification). 

Although it is obvious that the receiver UE enters the DRX mode after transmitting the DRX notification, by not transmitting to the transmitter UE during the established DRX configurations, which greatly reduces the energy consumption caused by the listening of the transmitter UE, thereby implementing the purpose of the power saving of the transmitter UE;

Chen however dos not explicitly disclose entering the DRX mode “in accordance with the DRX information” after transmitting the DRX notification, including the DRX information, to the transmitter UE

Shrivastava however disclose a receiver UE entering a DRX mode “in accordance with the DRX information” after transmitting a DRX notification, including the DRX information, to a transmitter UE (see Fig.11, para. 0026, 0068, 0071, 0092-0100, further, at step 1112, the relay /receiver UE 1104 sends the DRX configuration to remote /transmitter UE 1102 over PC5 link and makes sure for no transmission during DRX period / entering ae DRX mode “in accordance with the DRX information” after transmitting a DRX notification. Remote / transmitter UE 1102 applies both Unicast and side-link DRX configuration to determine active period in conn mode. Based on state and service scheduling, DRX config/pattern can be dynamically updated).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a receiver UE entering ae DRX mode “in accordance with the DRX information” after transmitting a DRX notification, including the DRX information, to a transmitter UE, as taught by Shrivastava, in the system of Chen, so to optimize the energy efficiency by reducing the power consumption at UE Relay (also called Relay) and Remote UEs, see Shrivastava, paragraph 8.

As per claims 2 and 24, the combination of Chen and Shrivastava disclose the method of claim 1.

Chen further disclose wherein the DRX information further includes a UE identifier associated with the receiver UE (see para. 0028, the information of the relay UE {first UE} connected or paired or 
associated with the remote UE {second UE} includes at least one of: a relay UE identifier / a UE identifier associated with the first UE). 

As per claim 4, the combination of Chen and Shrivastava disclose the method of claim 1.

Chen further disclose wherein the DRX notification is transmitted using at least one of a unicast transmission or a broadcast transmission (see para. 0248, 0291, as shown in FIG. 11, the process   includes the step1101, the relay UE broadcasts the PC5 discontinuous  reception configuration information). 

As per claims 5 and 26, the combination of Chen and Shrivastava disclose the method of claim 1.

Chen further disclose wherein the DRX information includes the timing information, and wherein the timing information includes a start time of a DRX period of the DRX mode and an end time of the DRX period of the DRX mode (see para. 0249- 0253, the D2D communication reception resource pool period is 40 ms, and the discontinuous reception period is configured to be 800, that is, 800 ms. The on-duration is configured to be 80, that is, 80 ms). 

As per claim 8, the combination of Chen and Shrivastava disclose the method of claim 1.

Chen further disclose wherein the receiver UE corresponds to a sidelink-assisted UE and the transmitter UE corresponds to a relay UE in a device-to-device (D2D) wireless communication system (see Fig.9, para. 0262, D2D communication UE1 /receiver UE/ Remote UE/ sidelink-assisted UE and peer UE2 / the transmitter UE/a relay UE ). 

As per claim 9, the combination of Chen and Shrivastava disclose the method of claim 1.

Chen further disclose wherein the DRX notification is transmitted on a sidelink channel (see para. 0039,  0187, 238, and para. 0003, D2D technology/communication is called sidelink, clearly the notification is transmitted on a sidelink channel).

As per claim 31, the combination of Chen and Shrivastava disclose the method of claim 1.

Shrivastava further disclose wherein the timing information indicates a DRX period when the receiver UE enters a sleep mode (see Fig.13, para. 0107-0110, the RR controller 1302 determines the scheduling transmission occasions towards remote UEs maximizing overall system energy efficiency, providing remote UEs operational DRX patterns for their sleep operation and meeting QoS requirements for pertinent public safety or broadcast services).

As per claim 32, the combination of Chen and Shrivastava disclose the method of claim 10.

Shrivastava further disclose wherein the DRX information includes at least one of location information or timing information, wherein the timing information indicates the DRX period when the receiver UE enters a sleep mode (see Fig.13, para. 0107-0110, the RR controller 1302 determines the scheduling transmission occasions towards remote UEs maximizing overall system energy efficiency, providing remote UEs operational DRX patterns for their sleep operation and meeting QoS requirements for pertinent public safety or broadcast services).


Claims 6-7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (EP3499975A2), in view of Shrivastava (US Pub. No.:2021/0297842) and further in view of Park et al. (US Pub. No.: 2021/0014893).

As per claim 6, the combination of Chen and Shrivastava disclose the method of claim 1.

The combination of Chen and Shrivastava however does not explicitly wherein the location information includes a location of receiver UE. 

Park however disclose wherein a location information includes a location of the receiver UE (see Fig.19, Fig.21-22, para.0248, the GPS chipset 1917 is configured to provide geographic location information of the wireless device 1902 / a location of the UE).


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a location information includes a location of the receiver UE, as taught by Park, in the system of Chen and Shrivastava, so to provide geographic location information of a wireless device, see Park, paragraph 248.

As per claim 7, the combination of Chen and Shrivastava disclose the method of claim 1.

The combination of Chen and Shrivastava however does not explicitly wherein transmitting the DRX notification includes transmitting a medium access control (MAC) control element (CE) including the DRX notification to the transmitter UE. 

Park however disclose wherein transmitting the DRX notification includes transmitting a medium access control (MAC) control element (CE) including the DRX notification to the transmitter UE (see Fig.4B, se para. 0098, the MAC CEs include: scheduling-related MAC CEs, discontinuous reception (DRX) related MAC CEs; timing advance MAC CEs). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein transmitting the DRX notification includes transmitting a medium access control (MAC) control element (CE) including the DRX notification to the transmitter UE, as taught by Park, in the system of Chen and Shrivastava, so to provide transmit a medium access control (MAC) control element (CE) including the DRX notification, see Park, paragraph 98.

As per claim 18, claim 18 is rejected the same way as claim 7.


Claims 10-11, 14-15, 22-23, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (EP3499975A2), and further in view of Kalhan et al. (US Pub. No.: 2021/0120372).

As per claim 10, Chen disclose A method of wireless communications by a transmitter user equipment (UE) (see Fig.9, Remote UE / a transmitter UE, see para. 0238), comprising: 
receiving, from a receiver UE (see Fig.9, Relay UE / a receiver UE), a DRX notification including DRX information of a DRX mode associated with the second UE (see para. 0240-0241, Fig.9, step 901,Remote UE information); and 
determining whether a retransmission condition with the receiver UE has been met based on the DRX information of the DRX mode associated with the receiver UE (see para. 246, Fig.9, step 902, the relay UE configures {determining whether a retransmission condition is met}, the PC5 discontinuous reception for the UE according to the remote UE power saving indication). 
wherein the retransmission condition comprises at least one of 

Chen however does not explicitly disclose retransmitting, to the receiver UE, at least a portion of a data packet based on determining that the retransmission condition has been met; and foregoing retransmission of the at least the portion of the data packet to the receiver UE based on determining that the transmission condition has not been met.

Kalhan however disclose wherein a retransmission condition includes satisfied, the second UE device 108 compare a signal strength of the received request for retransmission with a threshold, and if the signal strength exceeds the threshold, then the second UE device 108 will retransmit the requested packet to the first UE device 106), retransmitting, to the receiver UE, at least a portion of a data packet based on determining that the retransmission condition has been met; and foregoing retransmission of the at least the portion of the data packet to the receiver UE based on determining that the retransmission condition has not been met (see Fig.1, para. 0035, upon receiving the request for retransmission, the second UE device 108 determines whether to retransmit the requested packet to the first UE device 106. The second UE device 108 may use different criteria to make this determination. For example, the second UE device 108 may use its own controller 216 to compare a signal strength of the received request for retransmission with a threshold, and if the signal strength exceeds the threshold, then the second UE device 108 will retransmit the requested packet to the first UE device 106). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of retransmitting, to the receiver UE, at least a portion of a data packet based on determining that the retransmission condition has been met; and foregoing retransmission of the at least the portion of the data packet to the receiver UE based on determining that the transmission condition has not been met, as taught by Kalhan, in the system of Chen, so that when a first user equipment (UE) device is unable to decode a packet received from a base station, the first UE device transmits a request for retransmission of the packet, in response to the request for retransmission, one or more of the neighboring UE devices, which were able to successfully decode the same packet, retransmit the packet to the first UE device via a D2D communication link, see Kalhan, paragraph 6.

As per claim 11, the combination of Chen and Kalhan disclose the method of claim 10.

Kalhan further disclose wherein retransmitting at least the portion of the data packet to the receiver UE comprises retransmitting at least the portion of the data packet to the receiver UE based on determining that the transmission condition has been met, and wherein foregoing the transmission of the at least the portion of the data packet to the receiver UE comprises forgoing retransmission of at least the portion of the data packet to the receiver UE based on determining that the retransmission condition has not been met (see Fig.1, para. 0035, Upon receiving the request for retransmission, the second UE device 108 determines whether to retransmit the requested packet to the first UE device 106. The second UE device 108 may use different criteria to make this determination. For example, the second UE device 108 may use its own controller 216 to compare a signal strength of the received request for retransmission with a threshold, and if the signal strength exceeds the threshold, then the second UE device 108 will retransmit the requested packet to the first UE device 106, clearly the retransmission will not take place/forgo of at least the portion of the data packet to the second UE when the transmission condition has not been me / the signal strength below the threshold). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein retransmitting at least the portion of the data packet to the receiver UE comprises retransmitting at least the portion of the data packet to the receiver UE based on determining that the transmission condition has been met, and wherein foregoing the transmission of the at least the portion of the data packet to the receiver UE comprises forgoing retransmission of at least the portion of the data packet to the receiver UE based on determining that the retransmission condition has not been met, as taught by Kalhan, in the system of Chen, so that when a first user equipment (UE) device is unable to decode a packet received from a base station, the first UE device transmits a request for retransmission of the packet, in response to the request for retransmission, one or more of the neighboring UE devices, which were able to successfully decode the same packet, retransmit the packet to the first UE device via a D2D communication link, see Kalhan, paragraph 6.

As per claim 14, the combination of Chen and Kalhan disclose the method of claim 10.

Chen further disclose wherein the DRX information includes a UE identifier of the receiver UE (see para. 0240-0241, 0245). 

As per claim 15, the combination of Chen and Kalhan disclose the method of claim 14.

Chen further disclose wherein the DRX notification is received from a UE in a unicast connection, and adjusting the communication with the receiver UE comprises: forgoing transmission to the receiver UE in response to receiving the DRX notification and during the DRX mode of the receiver UE (see para. 0260, the relay UE, after transmitting the PC5 discontinuous reception configuration to the remote UE, also needs to calculate the on-duration position according to the PCS discontinuous reception configuration of the remote UE, and transmit the discovery information or data corresponding to the remote UE within the on-duration). 

As per claim 17, the combination of Chen and Kalhan disclose the method of claim 10.

Chen further disclose wherein the DRX information includes at least one of: timing information for a start time of a DRX period of the DRX mode and an end time of the DRX period of the DRX mode, or location information of the second UE (see para. 0240-0241, 0245, ). 

As per claim 22, the combination of Chen and Kalhan disclose the method of claim 10.

Chen further disclose wherein the transmitter UE corresponds a relay UE and the receiver UE corresponds to  a sidelink-assisted UE in a device-to-device (D2D) wireless communication system (see para. 0248, 0262,). 

As per claim 23, claim 23 is rejected the same way as claim 1. Chen also disclose An apparatus (see Fig.9, Relay UE) for wireless communication, comprising: a memory (see Fig.9, Relay UE with memory for storing) configured to store instructions; and at least one processor communicatively (see Fig.9, Relay UE with a CPU/a processor, see para. 0402-0403). 

As per claim 28, claim 28 is rejected the same way as claim 11.
As per claim 29, claim 29 is rejected the same way as claim 12.


Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Chen (EP3499975A2), in view of Kalhan et al. (US Pub. No.: 2021/0120372), and further in view of Kim (US Pub. No.:2019/0230569).

As per claim 13, the combination of Chen and Kalhan disclose the method of claim 10.

The combination of Chen and Kalhan however does not explicitly disclose wherein at least one of the distance threshold value or the RSRP threshold is derived based on a 5G quality-of-service (QOS) (5QI) indicator. 

Kim however disclose wherein a RSRP threshold is derived based on a 5G quality-of-service (QOS) (5QI) indicator (see para. 0107, Table 5 and 6, 0110-0113, QoS information QoS level is derived, see also para. 0234).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a RSRP threshold is derived based on a 5G quality-of-service (QOS) (5QI) indicator, as taught by Kim, in the system of Chen and Kalhan, so that a report message include configuration information of at least one candidate target communication node determined based on the information on the channel quality, see Kim, paragraphs 16, 0234.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (EP3499975A2), in view of Kalhan et al. (US Pub. No.: 2021/0120372), and further in view of Kim (US Pub. No.:2019/0230569).

As per claim 16, the combination of Chen and Kalhan disclose the method of claim 14.

The combination of Chen and Kalhan however does not explicitly disclose wherein the DRX notification is received from the receiver UE not in a unicast connection, the method further comprising: retransmitting the DRX notification to one or more UEs. 

Kim however disclose wherein a DRX notification is received from the second UE not in a unicast connection, the method further comprising: retransmitting the DRX notification to one or more UEs (see para. 0247, the specific type of control information include control information for discontinuous transmission and reception operations ( DRX operation, DTX operation), control information for retransmission operation). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the DRX notification is received from the receiver UE not in a unicast connection, the method further comprising: retransmitting the DRX notification to one or more UEs, as taught by Kim, in the system of Chen and Kalhan, so that a report message include configuration information of at least one candidate target communication node determined based on the information on the channel quality, see Kim, paragraphs 16, 0234.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (EP3499975A2), Kalhan et al. (US Pub. No.: 2021/0120372), and further in view of Rao et al (US Pub. No.:2021/0045093).

As per claim 19, the combination of Chen and Kalhan disclose the method of claim 10.

The combination of Chen and Kalhan however does not explicitly disclose wherein the transmitter UE is associated with a multicast group of UEs. 

Rao however disclose wherein a transmitter UE is associated with a multicast group of UEs (see para. 0118, 0120, 0127, the UE is associated with a multicast group of UEs). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a transmitter UE is associated with a multicast group of UEs (see para. 0118, 0120, 0127, the UE is associated with a multicast group of UEs, as taught by Kim, in the system of Chen and Kalhan, so as to support sidelink (SL) resource allocation in user equipment (UE) groups in a communication network, see Kim, paragraphs 2-4.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (EP3499975A2), Kalhan et al. (US Pub. No.: 2021/0120372), in view of Rao et al (US Pub. No.:2021/0045093), and further in view of Thangarasa (US Pub. No.:2018/0206252).

As per claim 20, the combination of Chen and Rao disclose the method of claim 19.

The combination of Chen, Kalhan and Rao however does not explicitly disclose transmitting a receiver DRX notification including second DRX information to each of the UEs in the multicast group of UEs. 

Thangarasa however disclose transmitting a receiver DRX notification including second DRX information to each of the UEs in the multicast group of UEs (see para. 0076-0086, network node 115 is capable of scheduling UEs 110 according to different scheduling schemes or algorithms when UEs 110 are configured with DRX cycle. This scenario is referred to herein as a second activity scenario. UEs 110 can be configured with one or more DRX cycles. As one example of the second activity scenario, UE 110B may be configured with DRX cycle for ProSe reception only while no DRX is configured for WAN reception. This means UE 110B can be idle (i.e., turn OFF the ProSe receiver chain) most of the time, and it can wake up during DRX-ON duration in order to receive control messages. In this way, ProSe UE 110B can reduce UE power consumption, also network node 115 perform scheduling for UEs in non-DRX and network node 115 perform scheduling for UEs in DRX). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of transmitting a receiver DRX notification including second DRX information to each of the UEs in the multicast group of UEs, as taught by Thangarasa, in the system of Chen, Kalhan and Rao, so as to determine whether a wireless device is configured with discontinuous reception on a first communication link, and comparing a target quality for a second communication link with an interruption probability or rate due to operation of the first communication link, see Thangarasa, paragraphs 16, 0234.

As per claim 21, the combination of Chen, Kalhan and Rao disclose the method of claim 19.

The combination of Chen, Kalhan and Rao however does not explicitly disclose wherein the transmitter UE and each UE in the multicast group of UEs share a common DRX period. 

Thangarasa however disclose wherein a transmitter UE and each of the UEs in the multicast group share a common DRX period (see para. 0076-0086, UE 110B is configured with the same DRX cycle for both WAN signal reception and ProSe signal reception. The same DRX cycle means that the UEs receiver in the group is inactive during the DRX ON period and active during the DRX OFF period for both WAN and ProSe operations at the same time. The turning ON/OFF of the two receiver chains takes place at the same time). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a transmitter UE and each of the UEs in the multicast group share a common DRX period, as taught by Thangarasa, in the system of Chen, Kalhan and Rao, so as to determine whether a wireless device is configured with discontinuous reception on a first communication link, and comparing a target quality for a second communication link with an interruption probability or rate due to operation of the first communication link, see Thangarasa, paragraphs 16, 0234.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (EP3499975A2), in view of Kalhan et al. (US Pub. No.: 2021/0120372), and further in view of Thangarasa et al (US Pub. No.:2018/0206252).

As per claim 30, the combination of Chen and Kalhan disclose the apparatus of claim 27.

The combination of Chen and Kalhan however does not explicitly disclose wherein the DRX notification is received from a UE in a unicast connection, and to  forego the transmission of the at least the portion of the data packet to with the receiver UE, the at least one processor is further configured to: forgo the transmission to the receiver UE in response to receiving the DRX notification and during the DRX mode of the receiver UE. 

Thangarasa however disclose wherein the DRX notification is received from a UE in a unicast connection, and to  forego the transmission of the at least the portion of the data packet to with the receiver UE, the at least one processor is further configured to: forgo the transmission to the receiver UE in response to receiving the DRX notification and during the DRX mode of the receiver UE (see para. 0086-0091, only sending to the second UE during the DRX ON mode of the second UE, else not transmitting). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the DRX notification is received from a UE in a unicast connection, and to  forego the transmission of the at least the portion of the data packet to with the receiver UE, the at least one processor is further configured to: forgo the transmission to the receiver UE in response to receiving the DRX notification and during the DRX mode of the receiver UE, as taught by Thangarasa, in the system of Chen and Kalhan, so as to determine whether a wireless device is configured with discontinuous reception on a first communication link, and comparing a target quality for a second communication link with an interruption probability or rate due to operation of the first communication link, see Thangarasa, paragraphs 16, 0234.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang (US Pub. NO.:2021/0037468), see para. 0566, “Referring to FIGS. 3 and 4, in one exemplary embodiment of a first UE for performing sidelink communication, wherein a network node provides a first DRX information, wherein the first UE monitors downlink channel(s) discontinuously at least based on the first DRX information. The first UE 300 includes a program code 312 stored in the memory 310. The CPU 308 could execute program code 312 to enable the first UE to determine second DRX information at least based on the first DRX information, wherein the first UE monitors or senses sidelink channel(s) or sidelink resource pool(s) discontinuously at least based on the second DRX information”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469